SENTENCIA
I
Ramón L. García Santiago fue acusado de infringir, en grado de tentativa, el Art. 18 de la Ley para la Protección de la Propiedad Vehicular, 9 L.P.R.A. see. 3217 —Ley Núm. 8 de 5 de agosto de 1987 (9 L.P.R.A. see. 3201 et seq.)— y violar el Art. 2A de la Ley de Armas de Puerto Rico, 25 L.P.R.A. see. 412 —Ley Núm. 17 de 19 de enero de 1951, según enmendada, 25 L.P.R.A. see. 411 et seq.
La acusación por tentativa disponía:
El referido acusado, Ramón García Santiago, allá en o para el día 28 de agosto de 1995, en Sánturce; Puerto Rico, que forma parte de la jurisdicción del Tribunal Superior de Puerto Rico, Sala de San Juan, ilegal; voluntaria, maliciosa, a sabiendas y con intención criminal intentó apropiarse del vehículo Ford Van 1984, tablilla 272-263; propiedad de Nelson Carreras Mañón, consistente en que intentara forzar el cristal de la puerta del lado izquierdo, no logrando la acción pretendida por causas aje-nas a su voluntad. Apéndice, Anejo VIII, pág. 27.
Por su parte, la relativa a la infracción a la Ley de Ar-mas de Puerto Rico exponía:
*94El referido acusado, Ramón García Santiago, allá en o para el día 28 de agosto de 1995, en Santurce; Puerto Rico, que forma parte de la jurisdicción del Tribunal Superior de Puerto Rico, Sala de San Juan, ilegal; voluntaria, maliciosa, a sabiendas y con intención criminal poseía y conducía pistola de pellets, ni-quelada con cachas plásticas negras; armas de juguete, la cual por su configuración y características aparenta ser una que puede causar daño corporal.
El arma en cuestión fue ocupada y se utilizó en la comisión de un delito grave de tentativa de apropiación de vehículo de motor. Apéndice, Anejo VIII, pág. 28.
Celebrado el juicio en sus méritos, el Tribunal de Pri-mera Instancia (Hon. Bárbara M. Sanfiorenzo Zaragoza, Juez) lo encontró culpable y lo condenó a cumplir, consecu-tivamente, año y medio (IV2), más seis (6) meses, respectivamente.
Conforme a la exposición narrativa de la prueba, ésta claramente estableció que el 28 de agosto de 1995, como a la 1:30 a.m. (madrugada), desde su apartamento en el primer piso —de un condominio en la Ave. Magdalena del Condado— Nelson Carreras Mañón vio a una persona montada en una bicicleta blanca y azul penetrar al área privada del estacionamiento cercado y techado. Carreras Mañón tenía allí estacionada su Ford Van, blanca, modelo de 1984. Se armó de la pata de una silla rota y optó por bajar y seguirlo. Al llegar a la parte posterior del estacio-namiento, observó al acusado García Santiago, cuando for-zaba con un pedazo de “wiper” el cristal pequeño frontal de su vehículo Ford Van. También notó que el automóvil de su vecino del apartamento 2-A mostraba un pedazo de “wiper” parado y roto. Carreras Mañón le cuestionó a García Santiago sobre su conducta y éste nada contestó. Carreras Ma-ñón le indicó que estaba en un área privada y no podía permanecer allí.
Acto seguido, García Santiago sacó un arma “cromada”, tipo 45 y apuntó al pecho de Carreras Mañón. Éste se hizo a un lado y García Santiago se marchó en su bicicleta. Más *95tarde, García Santiago fue detenido y la Policía le ocupó un arma tipo 45, que resultó ser de pellets.
El tribunal de instancia no creyó el testimonio y las ex-cusas de García Santiago y lo encontró culpable.
En apelación, el Tribunal de Circuito de Apelaciones (Hons. Jueces Rossy García, Aponte Jiménez y Negroni Cintrón) revocó y ordenó su excarcelación. (1) Concluyó que la prueba no demostró su culpabilidad más allá de toda duda razonable. Razonó que no se probó inequívocamente que García Santiago intentara apoderarse del vehículo de Carreras Mañón, pues podía inferirse que su intención era apropiarse de cualquier objeto dentro de éste. Sobre la Ley de Armas de Puerto Rico, sostuvo que la acusación no im-putaba el delito por el cual fue declarado culpable.
HH HH
A solicitud del Procurador General revisamos vía certiorari. En esencia, cuestiona la exoneración de “toda culpabilidad” y aduce que el foro apelativo intervino injus-tificadamente con la apreciación de la prueba del tribunal de instancia.
Coincidimos. No procede la absolución total de García Santiago. Distinto a la tesis mayoritaria del Tribunal de Circuito de Apelaciones, el Ministerio Fiscal demostró el valor de la pieza que habría de ser hurtada. Tampoco hay controversia de que la oportuna aparición e intervención de Carreras Mañón frustró la intención del acusado García Santiago. El fue el agente disuasivo que evitó la apropia-ción de alguna propiedad o pieza que formaba parte del auto o estuviera en su interior.
Ante esta realidad, concluimos que se probó la intención inequívoca de García Santiago de apropiarse de, al menos, alguna pieza vehicular. Al amparo del Art. 19 de la Ley *96para la Protección de la Propiedad Vehicular, 9 L.P.R.A. see. 3218, en grado de tentativa, se estableció su culpabili-dad del delito menor comprendido en el Art. 18 de la misma ley, supra: “Apropiación Ilegal de un Vehículo de Motor.” Alguna intención y valor económico debemos atri-buirle al wiper que García Santiago sustrajo y rompió del automóvil del vecino del señor Carreras Mañón.
A la luz de lo expuesto, procede en ese extremo modificar la sentencia mayoritaria del Tribunal de Circuito de Ape-laciones y devolver el caso al Tribunal de Primera Instan-cia para la imposición de la pena correspondiente a un de-lito menos grave, por no haberse demostrado que excedió de cien dólares ($100) (2)
Lo pronunció y manda el Tribunal y certifica la Secreta-ria del Tribunal Supremo. El Juez Asociado Señor Corrada Del Río emitió una opinión disidente. Los Jueces Asociados Señores Hernández Denton y Fuster Berlingeri disintieron sin opinión escrita.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo


 El Juez Rossy disintió en cuanto a la revocación del Art. 18 de la Ley para la Protección de la Propiedad Vehicular, 9 L.P.R.A. see. 3217.


 Penas clásicas para delitos menos graves, a saber, reclusión no mayor de seis (6) meses o multa hasta quinientos dólares ($500), o ambas, discrecionalmente.